Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has cancelled claims 2, 5, and 12; the cancelled claim have had their elements integrated into the independent claims. Dependent claims 3, 6, and 13, which previously depended on these now cancelled claims, have had their dependencies updated to claims 1, 4, and 11 respectively.
Applicant’s amendment has overcome/rendered mute the previous 112 rejection for claims 1-20.
Response to Arguments
Applicant argues that by integrating the various cancelled claims into the independent claims, the claims are now patentable distinct/in condition for allowance. While it is true that the independent claim is now more narrow in scope due to appended elements, however in the original claim set the claims are depended on a straight line from each other (e.g. 20 depends on 19 which depends on 18 …… which depends on 2 which depends on 1) this doesn’t create a more patentable invention in view of the same prior art, as all of the same elements still; (i.e. amended claim 1 (with claims 2, 5, and 12 rolled into it) is effectively a broader version of original claim 12 (which had the elements of claims 1-11 via inheritancy) thus it would still be obvious in light of the cited prior art), The grounds for combining the prior art in claim 12 (from the original rejection/claim set) is as applicable in claim 1 of the amended claim set. Further it does not appear that by amending claims 2, 5, and 12 into the independent claims does any 
In short while amended claim 1 is more narrow compared to original claim 1, amended claim 1 is effectively a broader version of original claim 12.  As claim 12 was rejected as obvious in light of the prior art so too is amended claim 1 (and by extension the various dependencies) (i.e. amended claim 1 is effectively original claims 1, 2, 5, and 12 whereas original claim 12 was original claims 1-12 thus  rejected original claim 12 already means that the elements of claims 1, 2, 5, and 12 have been rejected in their combined form).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al, “Systems and Methods for Walking Pets, US 9661827 in further in view of Pattison et al, US20180203470, “Autonomous Security Drone System and Method”.
	Regarding Claim 1, Shen et al teaches “The user assistance drone device comprising an unmanned aerial vehicle”(Column 1, line 54-55, “The moveable object can be an unmanned aerial vehicle (UAV).”);” and a master circuit;”(Column 36, lines 7-14, “FIG. 14 is a schematic illustration by way of block diagram of a system 1400 for controlling a movable object, in accordance with embodiments. The system 1400 can be used in combination with any suitable embodiment of the systems, devices, and methods disclosed herein. The system 1400 can include a sensing module 1402, processing unit 1404, non-transitory computer readable medium 1406, control module 1408, and communication module 1410.” Here the “control module 1404 and processing unit 1410 would be a master circuit;”) herein the unmanned aerial vehicle houses the master circuit;”( Column 37, lines 18-23, “The components of the system 1400 can be arranged in any suitable configuration. For example, one or more of the components of the system 1400 can be located on the movable object, carrier, payload, terminal, sensing system, or an additional external device in communication with one or more of the above.” Here teaches that the components of the system 1400 (which includes control module 1404) can be on the “movable object” which can be a unmanned aerial vehicle);” wherein the user assistance drone device is a communication device;”( Column 36, lines 7-14, “FIG. 14 is a schematic illustration by way of block diagram of a system 1400 for controlling a movable object, in accordance with embodiments. The system 1400 can be used in combination with any suitable embodiment of the systems, devices, and methods disclosed herein. The system 1400 can include a sensing module 1402, processing unit 1404, non-transitory computer readable medium 1406, control module 1408, and communication module 1410.” Here communication module 1410 inherently teaches that the device is a “communication device”);” wherein the user assistance drone device is an unmanned aerial vehicle; wherein the user assistance drone device is adapted for use with a client;”(Column 24, lines 35-50 “FIG. 7 shows an example of a UAV 701 and a target object 702. The UAV 701 is connected to the target object 702 through a physical mechanism 703, for example a leash. The UAV 701 can have at least one on-board vision sensor 704, for example a camera. The vision sensor 704 can be on the body of the UAV or the vision sensor 704 can be extended from a surface of the UAV, for example the bottom surface, by a support structure 705. The vision sensor 704 can be movable relative to the UAV. The vision sensor 704 can be configured to rotate and/or translate independent of the position of the UAV. The vision sensor can capture at least one image of a target object. The vision sensor can be moved to track the movement of the target object. The image can be stored on a memory storage device on or off-board the UAV. The image can be analyzed to identify a target object. ” Here teaches a UAV and the vision tracking  of a moving object teaches a form of “adapted for use with a client”);” wherein the user assistance drone device follows the client while the user assistance drone device is in the air;”(Column 11, lines 15-19, “Alternatively the target object 104 can wander in a region while the UAV 103 follows the target object. In instances where the UAV 103 follows the target object 104 the UAV can prevent the target object from wandering into an impermissible regions or out of a permissible region. “ Here teaches that the UAV follows the user “target object” );” wherein the user assistance drone device forms an audio communication link between the client and an appropriate authority;”(Column 26, lines 18-25, “A user can be the owner of the target object or an individual designated to monitor the target object while it is being guided by the UAV. In some cases the microphone can be bi-directional such that a user's voice can be provided to the target object and an audio response (e.g. barking, meowing, or whining) from the target object can be collected and transmitted to a user through a user device.” Here teaches two way communication of audio data between the UAV (and the tracked object) and the “appropriate authority” of the user of the drone system/authorized to monitor the data feed);” wherein the unmanned aerial vehicle is a device capable of travel through the atmosphere.”( Column 1, line 54-55, “The moveable object can be an unmanned aerial vehicle (UAV).” The “moveable object” inherently teaches that it travels through the atmosphere); “wherein the unmanned aerial vehicle is an aircraft”( Column 1, line 54-55, “The moveable object can be an unmanned aerial vehicle (UAV).” An “aerial vehicle” is an aircraft); “wherein the unmanned aerial vehicle passes through the atmosphere without forming a load path to a supporting surface.”( Column 1, line 54-55, “The moveable object can be an unmanned aerial vehicle (UAV).” The “aerial” in “aerial vehicle” teaches that it flies. i.e. passes through the atmosphere without forming a load path to a supporting surface) ; “wherein the master circuit is an electrical circuit; “(Column 36, lines 7-14, “FIG. 14 is a schematic illustration by way of block diagram of a system 1400 for controlling a movable object, in accordance with embodiments. The system 1400 can be used in combination with any suitable embodiment of the systems, devices, and methods disclosed herein. The system 1400 can include a sensing module 1402, processing unit 1404, non-transitory computer readable medium 1406, control module 1408, and communication module 1410.” Here the “non-transitory computer readable medium” being in connection with the other modules inherently teaches that the block diagram on the system is an computer/processor type system, which means that the ‘Processing unit 1404” is inherently an electronic circuit);”wherein the master circuit tracks the location of the client;”( e vision sensor 704 can be movable relative to the UAV. The vision sensor 704 can be configured to rotate and/or translate independent of the position of the UAV. The vision sensor can capture at least one image of a target object. The vision sensor can be moved to track the movement of the target object. The image can be stored on a memory storage device on or off-board the UAV. The image can be analyzed to identify a target object. The image may be of the target object or a collar 706 worn by the target object. The UAV can be in communication with one or more processors on or off-board the UAV. The processors can be configured to analyze an image from a vision sensor and recognize the target object from an image of the target object or an image of the collar 706.” Here teaches that the image data is sent to the processors (i.e. processing unit 1404=master circuit) to track the location/image of the client (i.e. tracked object))” wherein the master circuit transmits flight instructions to the unmanned aerial vehicle such that the unmanned aerial vehicle is able to follow the client;”(Column 36, lines 56-65, “In some embodiments, the processing unit 1404 can be operatively coupled to a control module 1408 configured to control a state of the movable object. For example, the control module 1408 can be configured to control the propulsion mechanisms of the movable object to adjust the spatial disposition, velocity, and/or acceleration of the movable object with respect to six degrees of freedom. Alternatively or in combination, the control module 1408 can control one or more of a state of a carrier, payload, or sensing module” Here teaches that the master circuit (processing unit 1404) transmits flight intsructions (operatively coupled to a control module) to make the UAV fly to track the object); “wherein the master circuit establishes the audio communication link between the client and the appropriate authority.”( Column 26, lines 18-25, “A user can be the owner of the target object or an individual designated to monitor the target object while it is being guided by the UAV. In some cases the microphone can be bi-directional such that a user's voice can be provided to the target object and an audio response (e.g. barking, meowing, or whining) from the target object can be collected and transmitted to a user through a user device.” Here teaches two way communication of audio data between the UAV (and the tracked object) and the “appropriate authority” of the user of the drone system, inherently teaching the two way audio communication link, and from Column 37, line 1-18, “The processing unit 1404 can be operatively coupled to a communication module 1410 configured to transmit and/or receive data from one or more external devices (e.g., a terminal, display device, or other remote controller). Any suitable means of communication can be used, such as wired communication or wireless communication. For example, the communication module 1410 can utilize one or more of local area networks (LAN), wide area networks (WAN), infrared, radio, WiFi, point-to-point (P2P) networks, telecommunication networks, cloud communication, and the like. Optionally, relay stations, such as towers, satellites, or mobile stations, can be used. Wireless communications can be proximity dependent or proximity independent. In some embodiments, line-of-sight may or may not be required for communications. The communication module 1410 can transmit and/or receive one or more of sensing data from the sensing module 1402, processing results produced by the processing unit 1404, predetermined control data, user commands from a terminal or remote controller, and the like.” Here teaches that the master circuit (processing module 1404) interacts with the communication module to establish the link for communications to an external device (i.e. authorized authority)) Shen however does not teach that the fans themselves can rotate/change their orientation relative to the uav’s housing.
	Pattison et al however teaches a UAV system which includes, following of a target using vison sensors [0059] “In one form of the invention, the primary camera 14 is equipped with a subject matter holding function, as known in the art, which allows the camera 14 to automatically track a subject within its field of view. That is, in the absence of a holding function, the subject could possibly leave the field of view of the primary camera 14 as the drone 2 and the subject move with respect to each other. The subject matter holding function keeps the subject within the field of view of the camera 14 to allow the camera 14 to continue to image the subject as relative movement occurs.” Further Pattison et al teaches actuatable rotors, compared to the body of the UAV. [0114] “FIG. 22 shows the drone 2 accidentally having landed on the ground upside-down. In such a case, its rotors 4 rotate 180 degrees, as indicated, so that their thrust is directed downward and the drone 2 flies away. It later performs a loop or other suitable maneuver to attain straight-and-level flight.”
	It would have been obvious to one of ordinary skill in the art to modify Shen et al to include the rotatable rotors of Pattison et al, instead of the fixed rotors taught. One would be motivated to make such a modification as by  including rotatable rotors the crash recovery maneuver taught in Pattison could be used to recover the craft of Shen et al. [0114] “FIG. 22 shows the drone 2 accidentally having landed on the ground upside-down. In such a case, its rotors 4 rotate 180 degrees, as indicated, so that their thrust is directed downward and the drone 2 flies away. It later performs a loop or other suitable maneuver to attain straight-and-level flight.” Thus improving the reliability/safety of the overall system. Thus modified Shen et al teaches all aspects of claim 1.
	Regarding Claim 3, modified Shen et al teaches “The user assistance drone device according to claim 1 wherein the master circuit tracks the location and the movement of the client ;”( Column 36, lines 7-14, “FIG. 14 is a schematic illustration by way of block diagram of a system 1400 for controlling a movable object, in accordance with embodiments. The system 1400 can be used in combination with any suitable embodiment of the systems, devices, and methods disclosed herein. The system 1400 can include a sensing module 1402, processing unit 1404, non-transitory computer readable medium 1406, control module 1408, and communication module 1410.” Here teaches the connection (sending of data) between the various modules, including the sensors and the processing unit 1404);” wherein the unmanned aerial vehicle receives navigational information from the master circuit.“(Column 36, lines 56-65, “ In some embodiments, the processing unit 1404 can be operatively coupled to a control module 1408 configured to control a state of the movable object. For example, the control module 1408 can be configured to control the propulsion mechanisms of the movable object to adjust the spatial disposition, velocity, and/or acceleration of the movable object with respect to six degrees of freedom. Alternatively or in combination, the control module 1408 can control one or more of a state of a carrier, payload, or sensing module.” Here teaches that the processing unit (master circuit) provides control information to control module 1408)
	Regarding Claim 4, modified Shen et al teaches “The user assistance drone device according to claim 3 wherein the unmanned aerial vehicle is an automated device; wherein the unmanned aerial vehicle is a robotic device.”( Column 1, line 54-55, “The moveable object can be an unmanned aerial vehicle (UAV).” And UAV is inherently i) an automated device and a robotic device)
	Regarding Claim 6, modified Shen et al teaches “The user assistance drone device according to claim 4, wherein the audio communication link is a data exchange structure used to transfer data in the form of audible sounds: a) from the client to the appropriate authority; ( Column 26, lines 18-25, “A user can be the owner of the target object or an individual designated to monitor the target object while it is being guided by the UAV. In some cases the microphone can be bi-directional such that a user's voice can be provided to the target object and an audio response (e.g. barking, meowing, or whining) from the target object can be collected and transmitted to a user through a user device.” Here teaches two way communication of audio data between the UAV (and the tracked object) and the “appropriate authority” of the user of the drone system, inherently teaching the two way audio communication link,)
	Regarding Claim 7, modified Shen et al teaches “The user assistance drone device according to claim 6 wherein the unmanned aerial vehicle comprises a UAV housing,”( Column 14, lines 48-51, “The UAV shown may have a plurality of rotors. The rotors may connect to the body of the UAV which may comprise a control unit, one or more sensors, processor, and a power source.” Here teaches a UAV housing (“body”));”a flight control circuit,”(Column 36, line 56-65, “In some embodiments, the processing unit 1404 can be operatively coupled to a control module 1408 configured to control a state of the movable object. For example, the control module 1408 can be configured to control the propulsion mechanisms of the movable object to adjust the spatial disposition, velocity, and/or acceleration of the movable object with respect to six degrees of freedom. Alternatively or in combination, the control module 1408 can control one or more of a state of a carrier, payload, or sensing module.” Here the control module 1408 is a flight control circuit);” and a plurality of flight control fans;”(Column 14, lines 48-51, “The UAV shown may have a plurality of rotors. The rotors may connect to the body of the UAV which may comprise a control unit, one or more sensors, processor, and a power source.” Here teaches a UAV housing (“body”) and a plurality of fans (rotors));” wherein the UAV housing contains the master circuit and the flight control circuit;”( Column 36, lines 7-14, “FIG. 14 is a schematic illustration by way of block diagram of a system 1400 for controlling a movable object, in accordance with embodiments. The system 1400 can be used in combination with any suitable embodiment of the systems, devices, and methods disclosed herein. The system 1400 can include a sensing module 1402, processing unit 1404, non-transitory computer readable medium 1406, control module 1408, and communication module 1410.” Here the “control module 1408” is a flight control circuit and “processing unit 1404” is a master circuit);” wherein the plurality of flight control fans mount on the exterior surfaces of the UAV housing.”( Column 14, lines 48-51, “The UAV shown may have a plurality of rotors. The rotors may connect to the body of the UAV which may comprise a control unit, one or more sensors, processor, and a power source.” Here teaches “connect to the body of the UAV” teaches that they are mounted to the exterior of the UAV)
	Regarding Claim 8, modified Shen et al teaches “The user assistance drone device according to claim 7 wherein the master circuit comprises a logic module, a communication module, plurality of image sensors, a speaker, and a microphone; herein the logic module, the communication module, the plurality of image sensors, the speaker, and the microphone are electrically interconnected.”( Column 36, lines 7-14, “FIG. 14 is a schematic illustration by way of block diagram of a system 1400 for controlling a movable object, in accordance with embodiments. The system 1400 can be used in combination with any suitable embodiment of the systems, devices, and methods disclosed herein. The system 1400 can include a sensing module 1402, processing unit 1404, non-transitory computer readable medium 1406, control module 1408, and communication module 1410.” Here teaches all the modules types and that they are electorniclly connected, and from Column 4, line 55-60, “The one or more vision sensors can be configured to collect an image of the collar of the target object. The UAV can further comprise one or more speaker configured to play the user's voice to the target object” Here teaches speakers and image sensors. From column 13, lines 14-27, “Various examples of sensors may include, but are not limited to, location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras), proximity or range sensors (e.g., ultrasonic sensors, lidar, time-of-flight or depth cameras), inertial sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMUs)), altitude sensors, attitude sensors (e.g., compasses) pressure sensors (e.g., barometers), audio sensors (e.g., microphones) or field sensors (e.g., magnetometers, electromagnetic sensors). Any suitable number and combination of sensors can be used, such as one, two, three, four, five, or more sensors.” Here teaches microphones and image sensors (and that there may be a plurality of each))
	Regarding Claim 9, modified Shen et al teaches “The user assistance drone device according to claim 8 wherein the UAV housing is a rigid structure.”( Column 14, lines 48-51, “The UAV shown may have a plurality of rotors. The rotors may connect to the body of the UAV which may comprise a control unit, one or more sensors, processor, and a power source.” Here teaches “connect to the body of the UAV” teaches a housing structure, while not expliciltly stating it is “rigid” from figures 12, which shows an example, shows a rigid body)

    PNG
    media_image1.png
    519
    441
    media_image1.png
    Greyscale

	Regarding Claim 10, modified Shen et al teaches “The user assistance drone device according to claim 9 wherein the flight control circuit is an electrical circuit wherein the flight control circuit is a programmable circuit;”(Column 36, lines 30-65, “The processing unit 1404 can have one or more processors, such as a programmable processor (e.g., a central processing unit (CPU)). The processing unit 1404 can be operatively coupled to a non-transitory computer readable medium 1406. The non-transitory computer readable medium 1406 can store logic, code, and/or program instructions executable by the processing unit 1404 for performing one or more steps. The non-transitory computer readable medium can include one or more memory units (e.g., removable media or external storage such as an SD card or random access memory (RAM)). In some embodiments, data from the sensing module 1402 can be directly conveyed to and stored within the memory units of the non-transitory computer readable medium 1406. The memory units of the non-transitory computer readable medium 1406 can store logic, code and/or program instructions executable by the processing unit 1404 to perform any suitable embodiment of the methods described herein. For example, the processing unit 1404 can be configured to execute instructions causing one or more processors of the processing unit 1404 to analyze sensing data produced by the sensing module. The memory units can store sensing data from the sensing module to be processed by the processing unit 1404. In some embodiments, the memory units of the non-transitory computer readable medium 1406 can be used to store the processing results produced by the processing unit 1404.(107) In some embodiments, the processing unit 1404 can be operatively coupled to a control module 1408 configured to control a state of the movable object. For example, the control module 1408 can be configured to control the propulsion mechanisms of the movable object to adjust the spatial disposition, velocity, and/or acceleration of the movable object with respect to six degrees of freedom. Alternatively or in combination, the control module 1408 can control one or more of a state of a carrier, payload, or sensing module.” Here teaches that the flight control module is in communication with the processing unit and that they are part of a computer system (electronic circuit));” wherein the flight control circuit is an unsupervised robotic device;”(Column 10, lines 19-Column 11, line 6 “The UAV can receive instructions regarding the pre-defined path or area from one or more processors. The processors can be on-board or off-board the UAV. For instance, the one or more processors may be on an external device such as a server, user device, or may be provided on a cloud computing infrastructure. The processors can additionally be in communication with at least one user through a communication interface. A user can provide parameters to define a path or geographic region for the UAV to direct a target object along or within respectively. A UAV can have a vision sensor. The vision sensor can be configured to recognize the target object. The UAV can continuously monitor the location of the target object. In some cases, the vision sensor can be configured to recognize an item attached to the target object, for example, a collar or harness. The UAV can be configured to maintain a fixed distance from the target object. In some cases the target object can be attached or tethered to the UAV, for example by a leash. Leash can be a flexible object that attaches on one end to the UAV and on the other end to the target object. (21) A processor can be in communication with one or more locating sensors on-board a UAV. A locating sensor can determine the position of a UAV in a relative or global coordinate system. A global coordinate system may be an absolute coordinate system. In an example a global coordinate system can define the location of the UAV using longitude and latitude. A relative coordinate system can determine the distance or location of a UAV from a reference point or landmark. A relative coordinate system can be derived from a measurement of movement of a UAV from a known starting point or movement of a UAV in a known area. A locating sensor configured to determine the absolute location of a UAV can be a GPS sensor. One or more locating sensors can be used to determine the relative location of a UAV. For example, relative angular velocity can be provided by a gyroscope; relative translational acceleration can be provided by an accelerometer; relative attitude information can be provided by a vision sensor; relative distance information can be provided by an ultrasonic sensor, lidar, or time-of-flight camera. The relative and or global location of the UAV can be communicated to the processor. The processor can inform a user through a user interface of the local or global position of the UAV. The global or local location of the UAV can correspond to the global or local location of the target object that may be in proximity of or tethered to the UAV. (22) The systems and methods herein may permit a UAV to aid in taking a target object out on a walk without requiring significant human intervention. For instance, a human may remain at home while the UAV guides the target object. The human may be able to monitor the situation in real-time and intervene if needed. The human may intervene remotely by communicating with the target object through the UAV, or may be informed of a location so the human can intervene in person if necessary.” Here while not explicitly stating “unsupervised” the overall teachings of this section teach that all the necessary sensors/computing/flight control systems may be onboard and that the UAV can fly without intervention by a user/remote human thus it is unsupervised);” wherein the flight control circuit automatically controls the flight management and operation of the unmanned aerial vehicle;” wherein the flight control circuit receives navigational information from the master circuit”( Column 36, lines 56-65, “In some embodiments, the processing unit 1404 can be operatively coupled to a control module 1408 configured to control a state of the movable object. For example, the control module 1408 can be configured to control the propulsion mechanisms of the movable object to adjust the spatial disposition, velocity, and/or acceleration of the movable object with respect to six degrees of freedom. Alternatively or in combination, the control module 1408 can control one or more of a state of a carrier, payload, or sensing module” Here teaches that the processing unit is operative (receive info from the master circuit 1404) with the control module 1408, which controls the flight (operation and management) of the UAV);” such that the flight control circuit can adjust the flight speed and direction of the unmanned aerial vehicle to follow the client.”(Column 11, lines 15-19, “In instances where the UAV 103 follows the target object 104 the UAV can prevent the target object from wandering into an impermissible regions or out of a permissible region” Here gives that in some embodiments the UAV follows the tracked object, following inherently requires changing of flight speed and direction further Column 36, lines 56-65, “In some embodiments, the processing unit 1404 can be operatively coupled to a control module 1408 configured to control a state of the movable object. For example, the control module 1408 can be configured to control the propulsion mechanisms of the movable object to adjust the spatial disposition, velocity, and/or acceleration of the movable object with respect to six degrees of freedom. Alternatively or in combination, the control module 1408 can control one or more of a state of a carrier, payload, or sensing module” Here teaches control of position, speed, and acceleration of the UAV)
	Regarding Claim 11, modified Shen et al teaches “The user assistance drone device according to claim 10 wherein each of the plurality of flight control fans is a fan structure that generates a flow of air past the unmanned aerial vehicle; wherein each of the plurality of flight control fans provides a portion of the motive forces required to:  a) fly the unmanned aerial vehicle through the atmosphere; and, b) navigate the unmanned aerial vehicle through the atmosphere.”(Column 14, lines 33-47, “The UAV may be a rotorcraft. In some instances, the UAV may be a multi-rotor craft that may include a plurality of rotors. The plurality or rotors may be capable of rotating to generate lift for the UAV. The rotors may be propulsion units that may enable the UAV to move about freely through the air. The rotors may rotate at the same rate and/or may generate the same amount of lift or thrust. The rotors may optionally rotate at varying rates, which may generate different amounts of lift or thrust and/or permit the UAV to rotate. In some instances, one, two, three, four, five, six, seven, eight, nine, ten, or more rotors may be provided on a UAV. The rotors may be arranged so that their axes of rotation are parallel to one another. In some instances, the rotors may have axes of rotation that are at any angle relative to one another, which may affect the motion of the UAV.” Here gives rotors to fly/navigate through the atmosphere, rotors by their very nature function by generating airflow (thrust) past the vehicle)
	Regarding Claim 13, modified Shen et al teaches “The user assistance drone device according to claim 11 wherein the flight control circuit individually controls for each flight control fan selected from the plurality of flight control fans, a) the volume of air flowing the each selected flight control fan”( Shen et al Column 14, lines 33-47, “The UAV may be a rotorcraft. In some instances, the UAV may be a multi-rotor craft that may include a plurality of rotors. The plurality or rotors may be capable of rotating to generate lift for the UAV. The rotors may be propulsion units that may enable the UAV to move about freely through the air. The rotors may rotate at the same rate and/or may generate the same amount of lift or thrust. The rotors may optionally rotate at varying rates, which may generate different amounts of lift or thrust and/or permit the UAV to rotate. In some instances, one, two, three, four, five, six, seven, eight, nine, ten, or more rotors may be provided on a UAV. The rotors may be arranged so that their axes of rotation are parallel to one another. In some instances, the rotors may have axes of rotation that are at any angle relative to one another, which may affect the motion of the UAV.”, here teaches operation of the rotors at individual/varying rates);” and, b) the orientation of each selected flight control fan relative to the UAV housing”(Pattison [0114] “FIG. 22 shows the drone 2 accidentally having landed on the ground upside-down. In such a case, its rotors 4 rotate 180 degrees, as indicated, so that their thrust is directed downward and the drone 2 flies away. It later performs a loop or other suitable maneuver to attain straight-and-level flight.”);” wherein by controlling the air flow through and the orientation relative to the UAV housing of each flight control fan selected from the plurality of flight control fans the flight control circuit controls the elevation, speed, and direction of motion of the unmanned aerial vehicle relative to the client.”(Shen Column 14, lines 14-33, “he UAV may be an aerial vehicle. The UAV may have one or more propulsion units that may permit the UAV to move about in the air. The one or more propulsion units may enable the UAV to move about one or more, two or more, three or more, four or more, five or more, six or more degrees of freedom. In some instances, the UAV may be able to rotate about one, two, three or more axes of rotation. The axes of rotation may be orthogonal to one another. The axes of rotation may remain orthogonal to one another throughout the course of the UAV's flight. The axes of rotation may include a pitch axis, roll axis, and/or yaw axis. The UAV may be able to move along one or more dimensions. For example, the UAV may be able to move upwards due to the lift generated by one or more rotors. In some instances, the UAV may be capable of moving along a Z axis (which may be up relative to the UAV orientation), an X axis, and/or a Y axis (which may be lateral). The UAV may be capable of moving along one, two, or three axes that may be orthogonal to one another.” Here teaches control of position and direction (and inherently speed via the lift))
	Regarding Claim 14, Modified Shen et al teaches “The user assistance drone device according to claim 13 wherein the logic module is a programmable electrical circuit;”(Column 36, lines 30-55, “The processing unit 1404 can have one or more processors, such as a programmable processor (e.g., a central processing unit (CPU)). The processing unit 1404 can be operatively coupled to a non-transitory computer readable medium 1406. The non-transitory computer readable medium 1406 can store logic, code, and/or program instructions executable by the processing unit 1404 for performing one or more steps. The non-transitory computer readable medium can include one or more memory units (e.g., removable media or external storage such as an SD card or random access memory (RAM)). In some embodiments, data from the sensing module 1402 can be directly conveyed to and stored within the memory units of the non-transitory computer readable medium 1406. The memory units of the non-transitory computer readable medium 1406 can store logic, code and/or program instructions executable by the processing unit 1404 to perform any suitable embodiment of the methods described herein. For example, the processing unit 1404 can be configured to execute instructions causing one or more processors of the processing unit 1404 to analyze sensing data produced by the sensing module. The memory units can store sensing data from the sensing module to be processed by the processing unit 1404. In some embodiments, the memory units of the non-transitory computer readable medium 1406 can be used to store the processing results produced by the processing unit 1404.” Here teaches the electric circuit/logic circuit in processing unit 1404 and that it analyzes (tracks) vision data);” wherein the logic module tracks the location of the client”(Column 36, lines 15-23, “The sensing module 1402 can utilize different types of sensors that collect information relating to the movable objects in different ways. Different types of sensors may sense different types of signals or signals from different sources. For example, the sensors can include inertial sensors, GPS sensors, proximity sensors (e.g., lidar), or vision/image sensors (e.g., a camera). The sensing module 1402 can be operatively coupled to a processing unit 1404 having a plurality of processors.” Here teaches that sensor data (tracking of location of object) is sent to the processing unit 1404 (which is the master circuit/logic circuit));” wherein the logic module calculates and transmits flight instructions to the unmanned aerial vehicle such that the unmanned aerial vehicle is able to follow the client.”(Column 11, lines 15-19,” Alternatively the target object 104 can wander in a region while the UAV 103 follows the target object. In instances where the UAV 103 follows the target object 104 the UAV can prevent the target object from wandering into an impermissible regions or out of a permissible region.” Here teaches following of a client by the UAV and from Column 36, lines 56-65, “In some embodiments, the processing unit 1404 can be operatively coupled to a control module 1408 configured to control a state of the movable object. For example, the control module 1408 can be configured to control the propulsion mechanisms of the movable object to adjust the spatial disposition, velocity, and/or acceleration of the movable object with respect to six degrees of freedom. Alternatively or in combination, the control module 1408 can control one or more of a state of a carrier, payload, or sensing module” Here teaches that the processing unit is operative (receive info from the master circuit 1404) with the control module 1408, which controls the flight (operation and management) of the UAV Here teaches the transmission of the flight instructions)
	Regarding Claim 15, Modified Shen et al teaches “The user assistance drone device according to claim 14 wherein the logic module establishes the audio communication link between the client and the appropriate authority;”( .”( Column 26, lines 18-25, “A user can be the owner of the target object or an individual designated to monitor the target object while it is being guided by the UAV. In some cases the microphone can be bi-directional such that a user's voice can be provided to the target object and an audio response (e.g. barking, meowing, or whining) from the target object can be collected and transmitted to a user through a user device.” Here teaches two way communication of audio data between the UAV (and the tracked object) and the “appropriate authority” of the user of the drone system, inherently teaching the two way audio communication link and from Column 26, lines 18-25, “A user can be the owner of the target object or an individual designated to monitor the target object while it is being guided by the UAV. In some cases the microphone can be bi-directional such that a user's voice can be provided to the target object and an audio response (e.g. barking, meowing, or whining) from the target object can be collected and transmitted to a user through a user device.” Here teaches two way communication of audio data between the UAV (and the tracked object) and the “appropriate authority” of the user of the drone system, inherently teaching the two way audio communication link, and from Column 37, line 1-18, “The processing unit 1404 can be operatively coupled to a communication module 1410 configured to transmit and/or receive data from one or more external devices (e.g., a terminal, display device, or other remote controller). Any suitable means of communication can be used, such as wired communication or wireless communication. For example, the communication module 1410 can utilize one or more of local area networks (LAN), wide area networks (WAN), infrared, radio, WiFi, point-to-point (P2P) networks, telecommunication networks, cloud communication, and the like. Optionally, relay stations, such as towers, satellites, or mobile stations, can be used. Wireless communications can be proximity dependent or proximity independent. In some embodiments, line-of-sight may or may not be required for communications. The communication module 1410 can transmit and/or receive one or more of sensing data from the sensing module 1402, processing results produced by the processing unit 1404, predetermined control data, user commands from a terminal or remote controller, and the like.” Here teaches that the master circuit (processing module 1404) interacts with the communication module to establish the link for communications to an external device (i.e. authorized authority);” wherein the navigational information sent to the flight control circuit by the logic module maintains the unmanned aerial vehicle in a position relative to the client”(Column 5, lines 13-23, “The method can further comprise determining, using the one or more vision sensors, a location of the target object relative to the UAV and adjusting or maintaining the speed of the UAV flight to remain within a proximity of the target object that is sufficiently close for the target object to perceive the attractor. The method can further comprise determining, using the one or more vision sensors, a trajectory of the locomotion of the target object relative to the UAV and adjusting or maintaining the direction of the UAV flight remain within a proximity of the target object” Here is control of the flight to maintain a position/proximity to the target object);” that allows the client to use the speaker and the microphone to communicate with the appropriate authority.“(From Column 26, line 15-25, “The audio stimulus can be provided through a microphone or speaker 804 on-board the UAV. The audio stimulus can be a recording or a live stream of a user's voice. A user can be the owner of the target object or an individual designated to monitor the target object while it is being guided by the UAV. In some cases the microphone can be bi-directional such that a user's voice can be provided to the target object and an audio response (e.g. barking, meowing, or whining) from the target object can be collected and transmitted to a user through a user device.” Here teaches a microphone and speaker (if a microphone can provide audio out it is also a speaker) and that audio/sounds it heard and sent in both direction (to the remote user/authorized authority) and the tracked object (user/pet))
	Regarding Claim 16, Modified Shen et al teaches “The user assistance drone device according to claim 15 wherein the communication module is a wireless electronic communication device that allows the logic module to wirelessly communicate with a commercially provided and publicly available cellular wireless network;”(Column 37, lines 1-17, “The processing unit 1404 can be operatively coupled to a communication module 1410 configured to transmit and/or receive data from one or more external devices (e.g., a terminal, display device, or other remote controller). Any suitable means of communication can be used, such as wired communication or wireless communication. For example, the communication module 1410 can utilize one or more of local area networks (LAN), wide area networks (WAN), infrared, radio, WiFi, point-to-point (P2P) networks, telecommunication networks, cloud communication, and the like. Optionally, relay stations, such as towers, satellites, or mobile stations, can be used. Wireless communications can be proximity dependent or proximity independent. In some embodiments, line-of-sight may or may not be required for communications. The communication module 1410 can transmit and/or receive one or more of sensing data from the sensing module 1402, processing results produced by the processing unit 1404, predetermined control data, user commands from a terminal or remote controller, and the like.” Here teaches that the communication is in operation with the processing module 1404 (logic circuit));” wherein the communication module establishes a wireless communication link between the master circuit and the commercially provided and (Column 37, lines 1-17, “The processing unit 1404 can be operatively coupled to a communication module 1410 configured to transmit and/or receive data from one or more external devices (e.g., a terminal, display device, or other remote controller). Any suitable means of communication can be used, such as wired communication or wireless communication. For example, the communication module 1410 can utilize one or more of local area networks (LAN), wide area networks (WAN), infrared, radio, WiFi, point-to-point (P2P) networks, telecommunication networks, cloud communication, and the like. Optionally, relay stations, such as towers, satellites, or mobile stations, can be used. Wireless communications can be proximity dependent or proximity independent. In some embodiments, line-of-sight may or may not be required for communications. The communication module 1410 can transmit and/or receive one or more of sensing data from the sensing module 1402, processing results produced by the processing unit 1404, predetermined control data, user commands from a terminal or remote controller, and the like” Here teaches connection via telecommunication (cellular wireless) via the communication module which is controlled/connected via processing unit 1404 (master circuit))
	Regarding Claim 17, Modified Shen et al teaches “The user assistance drone device according to claim 16 wherein the communication module establishes the audio communication link between the client and the appropriate authority through the commercially provided and publicly available cellular wireless network; wherein the audio communication link formed between the client and the appropriate authority is formed using the wireless communication link and the commercially provided and publicly available cellular wireless ( The processing unit 1404 can be operatively coupled to a communication module 1410 configured to transmit and/or receive data from  one or more external devices (e.g., a terminal, display device, or other remote controller). Any suitable means of communication can be used, such as wired communication or wireless communication. For example, the communication module 1410 can utilize one or more of local area networks (LAN), wide area networks (WAN), infrared, radio, WiFi, point-to-point (P2P) networks, telecommunication networks, cloud communication, and the like. Optionally, relay stations, such as towers, satellites, or mobile stations, can be used. Wireless communications can be proximity dependent or proximity independent. In some embodiments, line-of-sight may or may not be required for communications. The communication module 1410 can transmit and/or receive one or more of sensing data from the sensing module 1402, processing results produced by the processing unit 1404, predetermined control data, user commands from a terminal or remote controller, and the like” Here the sending and receiving of data via a wireless cellular network and from Column 26, lines 20-25, “In some cases the microphone can be bi-directional such that a user's voice can be provided to the target object and an audio response (e.g. barking, meowing, or whining) from the target object can be collected and transmitted to a user through a user device.” Some of this data includes audio data being sent back and forth from an authorized authority (the user) and the UAV/pet (client); thus forming a communication link)
	Regarding Claim 18, Modified Shen et al teaches “The user assistance drone device according to claim 17 wherein each of the plurality of image sensors is an image sensor”(Column 27, lines 12-16, “The UAV 901 can comprise one or more on-board vision sensors. The visions sensors on-board the UAV 901 can be configured to determine, with the aid of one or more processors, the location of the target object 902 relative to the UAV 901.” Here teaches a plurality of image sensors (of which individual ones are image sensors inherently));”; wherein each of the plurality of image sensors mounts in the UAV housing of the unmanned aerial vehicle such that the field of view of each of the plurality of image sensors monitors the environment around the unmanned aerial vehicle;”(Column 13, line 1-13, “The UAV can have sensors on-board the UAV that collect information directly from an environment without contacting an additional component off-board the UAV for additional information or processing. For example, a sensor that collects data directly in an environment can be a vision or audio sensor. Alternatively, the UAV can have sensors that are on-board the UAV but contact one or more components off-board the UAV to collect data about an environment. For example, a sensor that contacts a component off-board the UAV to collect data about an environment may be a GPS sensor or another sensor that relies on connection to a another device, such as a satellite, tower, router, server, or other external device.” Here teaches that the vision sensors monitor the environment, the “on-board” teaches they are mounted/part of the UAV housing.);” wherein the logic module controls the operation of each of the plurality of image sensors;”(Later column 36, lines 15-23, “The sensing module 1402 can utilize different types of sensors that collect information relating to the movable objects in different ways. Different types of sensors may sense different types of signals or signals from different sources. For example, the sensors can include inertial sensors, GPS sensors, proximity sensors (e.g., lidar), or vision/image sensors (e.g., a camera). The sensing module 1402 can be operatively coupled to a processing unit 1404 having a plurality of processors” Here teaches that the sensing data analyzed in the processing unit (master circuit/logic circuit));” wherein the logic module monitors the electrical signals generated by the plurality of image sensors; wherein the logic module uses the plurality of image sensors to determine the location of the client relative to the unmanned aerial vehicle and to calculate and to transmit the navigation data to the flight control circuit that allows the unmanned aerial vehicle to follow the client.“(Column 27, lines 12-16, “The UAV 901 can comprise one or more on-board vision sensors. The visions sensors on-board the UAV 901 can be configured to determine, with the aid of one or more processors, the location of the target object 902 relative to the UAV 901.” Here teaches the image sensors are used to determine the location of the client (target object) relative to the UAV. Later column 36, lines 15-23, “The sensing module 1402 can utilize different types of sensors that collect information relating to the movable objects in different ways. Different types of sensors may sense different types of signals or signals from different sources. For example, the sensors can include inertial sensors, GPS sensors, proximity sensors (e.g., lidar), or vision/image sensors (e.g., a camera). The sensing module 1402 can be operatively coupled to a processing unit 1404 having a plurality of processors” Here teaches that the sensing data analyzed in the processing unit (mastercircuit/logic circuit) which then in turn is taught in Column 36, lines 56-65, “In some embodiments, the processing unit 1404 can be operatively coupled to a control module 1408 configured to control a state of the movable object. For example, the control module 1408 can be configured to control the propulsion mechanisms of the movable object to adjust the spatial disposition, velocity, and/or acceleration of the movable object with respect to six degrees of freedom. Alternatively or in combination, the control module 1408 can control one or more of a state of a carrier, payload, or sensing module.” Here is taught the the master circuit/logic circuit (Processing unit 1404) is then coupled/used for controlling the flight of the UAV)
	Regarding Claim 19, Modified Shen et al teaches “The user assistance drone device according to claim 18 wherein the speaker is a transducer;”(Column 26, line 61-63, ” The UAV can comprise an audio player (e.g. speaker or microphone)” Here teaches a speaker (speakers are inherently a transducer);” wherein the logic module controls the operation of the speaker;”(Column 36, lines 15-30, “The sensing module 1402 can utilize different types of sensors that collect information relating to the movable objects in different ways. Different types of sensors may sense different types of signals or signals from different sources. For example, the sensors can include inertial sensors, GPS sensors, proximity sensors (e.g., lidar), or vision/image sensors (e.g., a camera). The sensing module 1402 can be operatively coupled to a processing unit 1404 having a plurality of processors. In some embodiments, the sensing module can be operatively coupled to a transmission module 1412 (e.g., a Wi-Fi image transmission module) configured to directly transmit sensing data to a suitable external device or system. For example, the transmission module 1412 can be used to transmit images captured by a camera of the sensing module 1402 to a remote terminal.
“ while not explicilty stating that the speaker is controlled by the processing unit, given that the processing unit is coupled with and controls all other aspects of the UAV the logic naturally flows that it also controls the speaker);” wherein the speaker receives electrical signals and converts the electrical signals into audible sounds heard by the client;”( Column 26, line 61-63, ” The UAV can comprise an audio player (e.g. speaker or microphone)” Here teaches a speaker, converting electric signals into audible sounds is inherently what speakers do, and from Column 4, lines 60-63, “The user's voice can be transmitted from the user device to the UAV in real-time. The user's voice can be a pre-recording. The user's voice can be speaking a command to the target object.” Here gives that the voice (from the speaker) is used to command/communicate with the client/pet which inherently means that it is heard by the pet/client;” wherein the logic module generates the electrical signals received by the speaker based on the data received from the appropriate authority through the audio communication link.”( from Column 4, lines 60-63, “The user's voice can be transmitted from the user device to the UAV in real-time.” Here “transmitted from the user device to UAV in real-time” teaches an audio communication link between an appropriate authority (user) and the speaker/UAV. And given that for the UAV the communication module is operartively coupled with the processing module it is thus has the data (electric signals) coming through the logic module)
	Regarding Claim 20 Modified Shen et al teaches “The user assistance drone device according to claim 19 wherein the microphone is a transducer;”( Column 26, line 61-63, ” The UAV can comprise an audio player (e.g. speaker or microphone)” Here teaches a microphone (microphones are inherently a transducer);” wherein the logic module controls the operation of the microphone;”( Column 36, lines 15-30, “The sensing module 1402 can utilize different types of sensors that collect information relating to the movable objects in different ways. Different types of sensors may sense different types of signals or signals from different sources. For example, the sensors can include inertial sensors, GPS sensors, proximity sensors (e.g., lidar), or vision/image sensors (e.g., a camera). The sensing module 1402 can be operatively coupled to a processing unit 1404 having a plurality of processors. In some embodiments, the sensing module can be operatively coupled to a transmission module 1412 (e.g., a Wi-Fi image transmission module) configured to directly transmit sensing data to a suitable external device or system. For example, the transmission module 1412 can be used to transmit images captured by a camera of the sensing module 1402 to a remote terminal.
“ while not explicilty stating that the speaker is controlled by the processing unit, given that the processing unit is coupled with and controls all other aspects of the UAV the logic naturally flows that it also controls the microphone);” wherein the microphone converts received acoustic energy into electrical signals that are transmitted to the logic module;”( Column 26, line 61-63, ” The UAV can comprise an audio player (e.g. speaker or microphone)” Here teaches a microphone (microphones are inherently a transducer); microphones inherently convert acoustic (sound) energy into electrical signals (data));” wherein the logic module converts and transmits the electrical signals received from the microphone to the appropriate authority using the communication module and the audio communication link; wherein the client communicates with the appropriate authority using the speaker and the microphone.”( Column 26, lines 18-25, “A user can be the owner of the target object or an individual designated to monitor the target object while it is being guided by the UAV. In some cases the microphone can be bi-directional such that a user's voice can be provided to the target object and an audio response (e.g. barking, meowing, or whining) from the target object can be collected and transmitted to a user through a user device.” Here teaches two way communication of audio data between the UAV (and the tracked object) and the “appropriate authority” of the user of the drone system) teaching the communication link and use of the microphone/speaker to communicate between the authority (user) and the client (pet))
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661